Exhibit 10.1
[FRANKLIN CREDIT MANAGEMENT CORPORATION LETTERHEAD]
December ___, 2008
[Name of employee]
[Address]
          Re:      Employment Agreement
Dear [name of employee]:
          As we’ve discussed, Franklin Credit Management Corporation (“FCMC”)
has proposed to engage in a series of transactions in which FCMC will, among
other things, adopt a holding company structure (the “Reorganization”). In the
Reorganization, FCMC will become a wholly-owned subsidiary of Franklin Credit
Holding Corporation (“Franklin Holding”).
          In the Reorganization, each share of common stock of FCMC issued and
outstanding immediately prior to the Reorganization will be converted into a
share of common stock of Franklin Holding, having the same designations, rights,
powers and preferences, and qualifications, limitations and restrictions as
FCMC’s common stock immediately prior to the Reorganization. Additionally, the
directors and officers of Franklin Holding will be the same individuals as were
directors and officers of FCMC immediately prior to the Reorganization.
          Furthermore, any options to purchase common stock of FCMC and any
shares of restricted stock of FCMC held by you immediately prior to the
Reorganization will be converted in the Reorganization into options and/or
shares of restricted stock of Franklin Holding, as applicable.
          Accordingly, and for the avoidance of doubt, we would like to
memorialize our mutual understanding that the Reorganization will not be deemed
a “Change in Control” as defined in Section 1 of the Employment Agreement, by
and between you and FCMC, dated as of                      ___, 200_.
          Please acknowledge the foregoing by signing where indicated below and
returning the signed copy to Kevin Gildea, Chief Legal Officer, c/o Franklin
Credit Management Corporation, 101 Hudson Street, Jersey City, NJ 07302.

            Sincerely,

FRANKLIN CREDIT MANAGEMENT CORPORATION
      By:           Name:           Title:        

ACKNOWLEDGED AND AGREED:
                                                                                
[Name of employee]

